Citation Nr: 1749939	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-12 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for vertigo. 

2.  Entitlement to service connection for an eye disorder, to include dry eye syndrome and keratitis.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.




ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1995 to January 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.   

In October 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been shown to have a current bilateral eye disorder, diagnosed as dry eye syndrome and keratitis, that is related to his active service.  
CONCLUSION OF LAW

A bilateral eye disorder, diagnosed as dry eye syndrome and keratitis, was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran has asserted that his dry eye syndrome had its onset during service prior to his photorefractive keratectomy (PRK) procedure and continued thereafter.  He has also contended that his bilateral eye disorder is due to exposure to environmental hazards and chemicals while serving as an engineering laboratory technician chemist aboard a submarine.  See, e.g., July 2016 Board hearing transcript, at 3. 

The Veteran's DD Form 214 reflects that his military occupational specialties included nuclear propulsion plant maintenance supervisor, submarine nuclear propulsion supervisor, and engineering laboratory technician.  

The Veteran's service treatment records show that he had a normal clinical evaluation of the eyes at the time of his April 1995 enlistment examination with the exception of a finding of defective vision.  Subsequent optometry records do note symptoms of dry eyes and keratitis.  In this regard, a July 1997 optometry evaluation noted that the Veteran had mild dry eyes and superficial keratitis, bilaterally.  A January 2001 optometry record noted corneal encroachment, bilaterally.  In April 2003, the Veteran's was seen in the emergency room for complaints of left eye irritation with yellow discharge, and he was diagnosed with conjunctivitis.  In addition, a June 2003 respirator certification examination noted that the Veteran reported eye irritation.  

In July 2004, the Veteran underwent a PRK procedure for myopia.  During a July 2, 2004, post-operative examination, the Veteran complained of an occasional stabbing pain in his left eye.  A subsequent post-operative examination noted normal recovery with continued use of eye drops.  Thereafter, a November 2006 ionizing radiation medical examination showed a normal clinical evaluation of the eyes.  However, the Veteran's November 2006 separation examination noted that he complained of dry eyes.  In addition, in an accompanying report of medical history, the Veteran reported having an eye disorder or eye trouble, and a military physician noted that he complained of dry eyes.  

In December 2006, the Veteran filed a claim for bilateral chronic dry eyes.   

During a February 2007 VA examination, the Veteran complained of a two and a half year history of bilateral eye irritation.  However, the Veteran also reported that he had occasional symptoms of dry eyes prior to his bilateral PRK procedure, which increased in severity thereafter.  He indicated that his eyes often felt dry, irritated, and red.  He also reported having pain after rubbing his eyes, as well as some blurred vision.  The Veteran self-treated his dry eye symptoms with artificial tears.  The examiner diagnosed the Veteran with dry eye syndrome with mild left eye keratitis status post PRK. 

In a July 2013 VA medical opinion, the examiner opined that it was at least as likely as not that the Veteran's dry eye syndrome with mild left eye keratitis was due to his PRK surgery.  In so doing, he explained that symptoms of dry eyes and ocular irritation are the most frequent complications of corrective eye surgery.  He also stated that the February 2007 VA examination indicated that the Veteran reported a two and half year history of dry eye symptoms that had their onset after his PRK surgery.  

During a July 2016 Board hearing, the Veteran testified that his dry eye symptoms had their onset in approximately 1998 prior to his in-service PRK surgery and continued thereafter.  He indicated that he self-treated his condition with eye drops.  The Veteran alleged that his bilateral eye disorder was due to exposure to chemicals while performing his duties as an engineering laboratory technician aboard submarines.  He recounted an incident where he was splashed directly in the face with ammonium hydroxide.  He also reported exposure to other noxious chemicals, including sodium hydroxide.  

During a December 2016 VA examination, the Veteran reported that he had occasional symptoms of dry eyes prior to his military service, but his symptoms persistently worsened during his service aboard a submarine in approximately 1998.  The examiner diagnosed the Veteran with bilateral dry eye syndrome and keratitis.  He also acknowledged that the Veteran was diagnosed with conjunctivitis with eye irritation in April 2003 and April 2009, but he indicated that the condition had resolved.  

The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that the causal relationship between the Veteran's military duties aboard submarines and his dry eye syndrome was evidenced by his characteristic symptoms and reactions to the environmental conditions therein.  
The examiner noted that the Veteran's service treatment records documented complaints of dry eyes and irritation prior to his in-service PRK surgery and showed that there was some reprieve in his symptoms upon returning to land from his submarine duty.  Thereafter, the Veteran's dry eye syndrome was aggravated by his PRK procedure and keratitis.  

The examiner explained that it was unclear exactly how much aggravation was caused by the PRK and keratitis, especially since the procedure could have a clinical association to dry eyes.  However, the examiner noted that the Veteran's records showed consistent use of eye drops.  In addition, his separation examination noted complaints of dry eyes.  The examiner concluded that, while it may be medically possible for the PRK to have caused the Veteran's dry eye syndrome as opined in the prior VA examinations, the records and course of the Veteran's condition showed that it was at least as likely as not caused as a result of his military duties.  

With regard to the Veteran's mild keratitis, the examiner stated that the Veteran's service treatment records showed that he had mild keratitis prior to his PRK surgery that became persistent as a residual of that procedure.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a bilateral eye disorder is warranted. 

Initially, the Board notes that the Veteran reported that he had occasional symptoms of dry eyes prior to his military service.  However, the Veteran's April 1995 enlistment examination did not note any eye abnormalities other than defective vision.  As such, the Veteran is presumed to have been in sound condition at entry into service as to dry eye syndrome and keratitis.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, the Board finds that there is insufficient evidence to rebut the presumption of soundness. 

With regard to a current diagnosis, the February 2007 VA examiner diagnosed the Veteran with dry eye syndrome with mild left eye keratitis.  In addition, the December 2016 VA examiner diagnosed the Veteran with bilateral dry eye syndrome and keratitis.  

The Board does acknowledge that the December 2016 VA examiner stated that the Veteran's dry eye syndrome greatly improved after service and that there was no indication of visible dry eye syndrome on examination.  Nevertheless, the examiner noted the Veteran's need to control his dry eye condition with ongoing use of artificial tears.  He also provided a diagnosis of bilateral dry eye syndrome and notably indicated that the date of diagnosis was 2016.  Moreover, the Veteran is competent to report his dry eye symptoms both during and after service.  His competent and credible reports are also consistent with the circumstances of his service and the medical evidence of record.  Therefore, the Board finds that the Veteran has had a diagnosis of bilateral dry eye syndrome and keratitis during the appeal period.    

After review of the evidence of record, the Board also assigns substantial probative weight to the December 2016 VA medical opinion, as it was rendered by a qualified ophthalmologist with expertise who examined the Veteran, considered his medical history, and reviewed the pertinent medical evidence of record.  In addition, the December 2016 VA examiner's opinion is the one medical opinion of record that considers a complete factual history.  The examiner also provided a thorough rationale.

The Board acknowledges that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1).  However, as noted above, the Veteran is presumed to have been in sound condition at entry into service as to dry eye syndrome and keratitis.  Thus, the Board finds that the principles of 38 C.F.R. § 3.306 (b)(1) do not preclude service connection in this case.

Based on the foregoing, the Board concludes that service connection for a bilateral eye disorder, diagnosed as dry eye syndrome and keratitis, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for a bilateral eye disorder, diagnosed as dry eye syndrome and keratitis, is granted. 


REMAND

Regarding the claim for service connection for vertigo, the Veteran was afforded a VA examination in March 2017.  The examiner opined that the claimed disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that a VA neurologist indicated that the Veteran's vertigo could be migrainous in nature, and if so, he could have episodes just as a person with migraines.  However, the examiner did not provide an actual diagnosis of migraines.  Moreover, the Board notes that medical opinions that are speculative, general, or inconclusive do not provide a sufficient basis upon which to decide a claim.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for vertigo.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain any outstanding VA medical records. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any vertigo that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current disorders related to the Veteran's vertigo.  He or she should specifically indicate whether the Veteran has a diagnosis of migraines to which the vertigo is attributable.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service, to include any symptomatology therein. 

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his symptoms of vertigo (see, e.g., March 2008 notice of disagreement, April 2009 substantive appeal, and July 2016 Board hearing transcript); 2) the January 2009 VA neurology consultation report that noted an assessment of paroxysmal episodes of vertigo, diplopia, and nausea most consistent with a migraine history; 3) the December 2006 service treatment records that noted assessments of benign paroxysmal positional vertigo; 4) the January 2006 report of medical history in which the Veteran reported dizziness and frequent or severe headaches; and 5) the VA examination findings and opinions of record, including the February 2007, October 2011, and March 2017 VA examinations.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


